Title: To James Madison from Edmund Bacon, 10 November 1808
From: Bacon, Edmund
To: Madison, James



Sir,
Novr. 10th. 1808

In the Event of a special Messenger being dispatched by the Govt. to Europe in the Course of the Winter for the Purpose of carrying Dispatches to our Ministers, I have been requested to mention to you, Mr. William Van Deursen junr. of Middletown (Cont.).  All my knowledge of him consists of some slight acquaintance I have of his Father Capt. Van Deursen who is a man I believe of fair Character, & reputable standing in Life.  Mr. Bishop of New Haven mentions young Mr. Van Deursen to me as a Gentleman of good Education, fair Character & firmly attached to the Govt. & its measures, & the opportunity of going in this Way to Europe, appears to be an Object ardently desired by himself & his friends.  I am Sir very respectfully Your Obedt. Servt.

E. Bacon

